Citation Nr: 0628364	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-08 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, currently diagnosed as schizoaffective 
disorder.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Procedural history

In a November 2001 rating decision, the RO denied service 
connection for schizoaffective disorder, bipolar type.  The 
veteran perfected an appeal as to that issue.  In an August 
2004 rating decision, the RO denied service connection for a 
left knee condition and a back condition.  The veteran 
perfected an appeal as to those issues.

The veteran's accredited representative notified the RO in 
October 2004 that she did not wish to be scheduled for a 
hearing.  In May 2005, however, the veteran indicated that 
she wanted a Board hearing in Washington, DC.  To clarify, 
the Board wrote to the veteran and her representative in 
April 2006.  The veteran initially responded in May 2006 that 
she did want a hearing before a Veterans Law Judge in 
Washington, DC.  However, the veteran withdrew her hearing 
request in June 2006.  

The issues of service connection for an acquired psychiatric 
disorder and a left knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




Issue not on appeal

In August 2004 statement, the veteran raised the issue of 
service connection for a right knee disability.  In a 
February 2005 statement of the case, the RO noted that this 
claim would be adjudicated.  It does not appear that the 
claim has been adjudicated.  That matter is therefore not on 
appeal.  It is referred to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence of record does not indicate 
that an in-service injury or disease with a resultant back 
disability took place, and the competent medical evidence 
does not indicate that arthritis of the lumbar spine was 
diagnosed in service or within one year after the veteran's 
separation from active service.


CONCLUSION OF LAW

A back disability, to include degenerative joint disease, was 
not incurred in or aggravated by service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a back 
disability.  As is described elsewhere in this decision, the 
remaining issues on appeal are being remanded for further 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).



In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in a letter sent in 
August 2002, which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter from the RO 
informed the veteran of the evidence necessary to establish 
direct service connection.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.

As for the evidence to be provided by the veteran, she was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to her claimed disabilities and 
to submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated her for her claimed disability.

With regard to evidence that VA would attempt to obtain on 
her behalf, the veteran was advised that VA would obtain any 
identified VA medical records.  

In the VCAA letter, the RO informed the veteran that she may 
submit any evidence herself that is not of record.  This 
request was unlimited; that is, it can reasonably be read to 
encompass any and all evidence in the veteran's possession.  
The VCAA letter thus complied with the requirement of 
38 C.F.R. § 3.159(b)(1) to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim because the letters informed the veteran that she 
could submit or identify evidence other than what was 
specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated by the RO in August 2004, after the 
August 2002 VCAA letter.  Therefore, the timing of the VCAA 
notice is not at issue with regard to this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Element (2), current disability, is not at issue because 
there is medical evidence that the veteran has a back 
disability currently .  The veteran's claim of entitlement to 
service connection for a back disability was denied based on 
element (3), relationship of such disability to the veteran's 
service.  As explained above, she has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  

Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for a back disability.  In other words, any lack 
of advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  Similarly, because the Board concludes below that 
the preponderance of the evidence is against the claim for 
service connection (a back disability), any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained, to the extent necessary.  

The evidence of record includes service medical records, 
private and VA medical records, and Social Security 
Administration records.

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to her 
claim for service connection for a back disability and that a 
medical opinion regarding the etiology of that claimed 
disability has not been obtained.  However, for reasons 
explained immediately below, such an examination and medical 
opinion are not necessary.  

As will be discussed below, there is already medical evidence 
that the veteran currently has a back disability.  The record 
is missing critical evidence of an in-service disease or 
injury, and the veteran's claim for service connection for a 
back disability is being denied on that basis.  The outcome 
of this issue thus hinges on matters other than those which 
are amenable to VA examination and medical opinion.  
Specifically, resolution of the claim of entitlement to 
service connection for back disability hinges upon whether 
the veteran had a back disease or injury in service.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence such as the service medical 
records.

As explained in greater detail below, the outcome of the 
claim of service connection for a back disability hinges on 
what occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service disease or 
injury, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of 
a fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.  In the 
absence of evidence of the in-service incurrence of a back 
injury or disease, there is no need for a medical nexus 
opinion.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of a back disease or injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
See Soyini, supra.  Accordingly, the Board has determined 
that a medical opinion is not necessary in the instant case

As will be discussed below, the veteran's claims of 
entitlement to service connection for a psychiatric 
disability and a left knee disability are being remanded for, 
inter alia, a medical nexus opinion.  The Board is doing so 
because, unlike the back disability issue which is being 
decided herein, there is in fact evidence of psychiatric and 
left knee problems in service, which triggers the duty to 
obtain a nexus opinion under Charles.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2005).  She has retained the services of a 
representative.  As was described in the Introduction, in  
June 2006 she withdrew her request for a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2005).

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current 
lumbar spine disability, diagnosed as arthritis of the lumbar 
spine and degenerative disc disease.  See June 2003 and June 
2002 private treatment records and the report of the April 
1992 VA examination.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, a review of service 
medical records reveals no evidence of any back disease in 
service.  At the May 1971 separation examination, the spine 
was normal.  

The Board additionally observes that arthritis was not 
diagnosed until 1992, over two decades after the end of the 
statutory presumptive period found in 38 C.F.R. § 3.309(a), 
so the statutory presumption is not for application. 

As to an in-service injury, for the reasons expressed 
immediately below, the Board finds that the evidence of 
record, as a whole, does not support the veteran's apparent 
contention that she sustained a back injury in service.    

The veteran's service medical records are negative as to any 
suggestion of a back injury.  Although she complained of her 
left knee popping out of place in December 1970 during basic 
training, there is no indication that she injured his back at 
that time or any other time during basic training or the 
remainder of her period of active service.  Significantly, in 
a report of medical history which was completed in 
conjunction with her May 1971 separation examination, the 
veteran denied any history of back trouble.

There are no pertinent medical records for two decades after 
the veteran left military service.  As was described in the 
VCAA section above, the veteran was accorded amply 
opportunity to identify any such records.  In the absence of 
such records, or any specific reference thereto by the 
veteran, the Board concludes that at the very least she did 
not seek medical treatment for any back problem during this 
period.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].

The medical evidence shows the first diagnosis of a back 
disability was made in 1992, over two decades after the 
veteran left military service.  Significantly, the medical 
evidence reflects that the veteran dated the onset of her 
back symptomatology to a recent (1991) work-related injury.  
The veteran first filed a claim for service connection for a 
back disability in August 2002, three decades after leaving 
service.  This was the first time she suggested that she had 
a back injury in service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

The totality of the evidence is as follows:  there is no 
evidence of any back problems in service or for two decades 
thereafter; when the back problem first surfaced, two decades 
after service, the veteran ascribed it to a recent work-
related injury, not to military service; and the only 
evidence in favor of the claim is the veteran's own recent 
statements to the contrary.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

The service medical records show no back disability or 
injury.  The Board finds this contemporaneous evidence from 
the veteran's military service to be far more persuasive that 
the veteran's own recent, and somewhat vague, assertion to 
the effect that she sustained a back injury in service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  Such records are more reliable, in the 
Board's view, than the veteran's unsupported, self-serving 
assertion of events now over three decades past, made in 
connection with his claim for monetary benefits from the 
government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Because the record as a whole clearly demonstrates that there 
was no back injury or disease in service, the Board finds 
that her recent assertion to the contrary in her August 2002 
claim lacks credibility and probative value.  Hickson element 
(2) has not been met, and the veteran's claim fails on that 
basis. 

The Board additionally observes in passing that in the 
absence of an in-service incurrence or aggravation of a 
disease or injury, it follows that Hickson element (3),  
medical nexus, is necessarily lacking also.  Such is the case 
here.  

To the extent that the veteran herself is attempting to 
provide a nexus between her claimed disability of the back 
and her military service, her assertion is not probative of a 
nexus between the condition and military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]; see also Voerth v. West, 
13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  The 
veteran's lay opinion is therefore entitled to no weight of 
probative value.

Implicit in the veteran's presentation is the contention that 
her back problems began in service and continued thereafter.  
A claim can still be substantiated if continuity of 
symptomatology is demonstrated after service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  
However, as has been discussed above in connection with 
element (2), there was no back disability diagnosed in 
service, and the objective evidence of record establishes the 
onset of low back symptoms in 1991, two decades after 
service.  Moreover, supporting medical evidence is required.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Continuity of 
symptomatology is therefore not demonstrated.  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current lumbar spine 
disability to service.  Hickson element (3) has also not been 
satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for a back disability.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for a back disability is denied.


REMAND

2.  Entitlement to service connection for an acquired 
psychiatric disorder, currently diagnosed as schizoaffective 
disorder.

3.  Entitlement to service connection for a left knee 
disability.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
claims must be remanded for further evidentiary development.

Reasons for remand

Private medical records

The veteran contends that she was hospitalized for a 
psychiatric disorder between 1971 and 1973 at St. Bernard 
Hospital and Health Care Center in Chicago, Illinois.  
Although St. Bernard Hospital stated that they had no 
documents or information regarding dates of alleged 
treatment, the record shows that a request was made to St. 
Bernard Hospital using the veteran's current name rather than 
her name at the time of alleged treatment at St. Bernard 
Hospital.  It also appears that St. Bernard Hospital may have 
used the wrong Social Security number in any search for 
records (the response from St. Bernard Hospital contains 
inaccurate information regarding the first digit of the 
veteran's Social Security number).  Accordingly, another 
attempt to obtain records from St. Bernard Hospital should be 
made.

VA examinations and medical opinions

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and active service, it is necessary to obtain a medical 
opinion as to whether there is a nexus between the claimed 
disability and his active service and/or the service-
connected disability.  See Charles v. Principi, 16 Vet. App. 
370 (2002).

In this case, there are of record service medical records 
indicating psychiatric problems and complaints of the left 
knee popping out of place.  There is recent medical evidence 
showing psychiatric and left knee disabilities.  Under such 
circumstances,  medical examinations and nexus opinions are 
necessary.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should again attempt obtain 
records from St. Bernard Hospital and 
Health Care Center in Chicago, for the 
period from 1971 to 1973.  Any request 
too that facility should be made using 
her name at that time and her correct 
Social Security number.  Efforts to 
obtain these records should be 
memorialized in the veteran's VA claims 
folder.  Any such treatment records so 
obtained should be associated with the 
claims folder.

2.  VBA must arrange for review of the 
file by a psychiatrist or psychologist.  
The reviewer should provide an opinion as 
to whether the veteran's current 
psychiatric disability is as least as 
likely as not related to the veteran's 
active service.  If the reviewer deems it 
to be necessary, the veteran should 
undergo examination and/or diagnostic 
testing to determine the existence, 
nature and etiology of any current 
psychiatric disability.  If the veteran 
then and/or now has a personality 
disorder, this should be specifically 
stated.  The reviewer should provide an 
explanation for any opinion rendered.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

3.  VBA must arrange for review of the 
file by an appropriately qualified 
physician.  The reviewer should provide 
an opinion as to whether the veteran's 
current left knee disability is as least 
as likely as not related to the veteran's 
active service, including the in-service 
complaints of left knee popping out of 
place.  If the reviewer deems it to be 
necessary, the veteran should undergo 
physical examination and/or diagnostic 
testing to determine the existence and 
nature of any current left knee 
disability.  The reviewing physician 
should provide an explanation for the 
opinion.  A report should be prepared and 
associated with the veteran's VA claims 
folder.

4.  Thereafter, VBA must readjudicate the 
issues remaining on appeal.  If the 
decision remains unfavorable to the 
veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and her 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


